JB DanielAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 28, 2014

                                   No. 04-13-00554-CR

                                THE STATE OF TEXAS,
                                      Appellant

                                            v.

                                      JB DANIEL,
                                        Appellee

               From the 216th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR-12-002
                           N. Keith Williams, Judge Presiding


                                     ORDER
     The Appellee’s Motion to Abate Appeal and Remand to the Trial Court is hereby
DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court